STATEMENT OF THE CASE
REYNOLDS, J.
This is a suit upon open account for the sum of $622.82 with five per cent per annum interest thereon from March 4, 1924, until paid, less credits of $22.46 paid February 14, 1924, $7.00 paid February 1'9, 1924, $50.71 paid June 23, 1924, and $50.00 paid November 1, 1924.
Defendant filed an answer denying each of the allegations of the plaintiff’s petition.
Judgment was rendered in favor of the plaintiff for the amount sued for and the defendant appealed. Plaintiff has answered the appeal and asks for twenty per cent on the amount of the judgment as for frivolous appeal.
OPINION
Plaintiff proved the correctness of the account sued on. The defendant offered no evidence and made no defense in the lower court other than, filing his answer, and he has made no appearance in this court.
Under this condition and on the authority of Southern Hardwood & Woodstock Co., Ltd., vs. Seven-Eleven Auto Company, Inc., et al., 1 La. App. 316, the plaintiff is entitled to have the judgment appealed from affirmed with ten per cent on the amount thereof as damages for frivolous appeal.
It is therefore ordered, adjudged and decreed that the judgment appealed from be affirmed with ten per cent on the amount thereof as damages for frivolous appeal.